       Case 1:20-cv-00813-WJ-CG Document 33 Filed 02/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DR. XIMENA P GALARZA-RIOS, MD,

             Plaintiff,

v.                                                            No. CV 20-813 WJ/CG

OPTUMCARE NEW MEXICO, LLC,

             Defendant.

               ORDER EXTENDING MOTION TO COMPEL DEADLINE

      THIS MATTER is before the Court on Defendant’s Third Unopposed Motion to

Extend Time to File a Motion to Compel Deadline (the “Motion”), (Doc. 32), filed

February 23, 2021. The Court, having reviewed the Motion and noting it is unopposed,

finds the Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Defendant shall have until March 9, 2021, to

file a motion to compel discovery responses to Defendant’s first set of interrogatories

and request for production.

      IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
